Appeal by the defendant from a judgment of the County Court, Nassau County (Delin, J.), rendered November 26, 1984, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The record of the suppression hearing concerning the photographic array presented separately to witnesses within a week of the crime and a lineup procedure which took place one year *722later demonstrates that both procedures were fair and were conducted without suggestion as to which individual, if any, should be identified. The County Court thus properly denied suppression of the identification testimony (see, e.g., People v Rodriguez, 64 NY2d 738). Bracken, J. P., Kunzeman, Eiber and Harwood, JJ., concur.